DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 03/28/2022 has been entered.
Response to Arguments
4.	Applicant's arguments with respect to the rejections of claims 1, 3-7, 14-15, and 20-24 have been considered but are moot in view of the new grounds of rejection.  
          



Response to Amendment
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

6.	Claims 1, 3, 5-7, 14-15, and 22-24 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Kirk et al. (US Publication 2015/0329217, hereinafter Kirk) in view of Sato et al. (English Translation of Japanese Publication 2005 210573 08-2005).
Regarding claim 1, Kirk discloses a search apparatus comprising: 
at least one memory configured to store one or more instructions; and at least one processor (Kirk, fig. 1, para’s pages 4-5, processing unit and memory) configured to execute the one or more instructions to: 
determine a distance between two objects among a plurality of objects extracted from at least one video (Kirk, 0031, Processor 14 is configured to receive video data from cameras processor 14 is configured to detect an object, determine a distance range of the detected object to aircraft 10, and generate a strike zone indication based on the of the detected object to aircraft 10; processor 14 may be configured to determine the object type, determine a proximity of the detected object to aircraft 10 based on a change in size in the detected obstacle in images captured by the camera over time, and generate a strike zone indication based on the proximity of the detected object to aircraft 10);
based on a change of the distance, determine that a type of motion of the plurality of objects is a predetermined type of motion (Kirk, fig. 1, para. 0056 In the example shown in FIG. 5, processor 14 determines whether the detected object and aircraft 10 are moving towards each other “motion type” based on a relative change in position or size of the object “change of distance” between the first frame and the second frame. In some examples, processor 14 determines whether the detected object and aircraft 10 are moving towards each other based on the change in size in the detected obstacle in the second frame relative to the first frame. If the size of the detected obstacle is smaller in the second frame relative to the first frame, then processor 14 may determine that the detected object and aircraft 10 are moving away from each other, i.e., not towards each other).
Kirk does not explicitly disclose but Sato discloses:
store video index information including correspondence information which associates a type of the plurality of objects extracted from the at least one video with the predetermined type of motion of the plurality of objects (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc.);
acquire a search key associating the type of the plurality of objects as a search target with the type of motion of the plurality of objects (Sato, pages 11-15, receive a search condition such as “person/object moving to the right”); and
	search the video index information on the basis of the search key (Sato, pages 11-15, search the video object information according to the received search condition). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sato’s features into Kirk’s invention for enhancing user’s search experience by providing a video index of motion types in relation to types of objects.

Regarding claim 3, Kirk-Sato discloses the search apparatus according to claim 1, wherein the motions of the plurality of objects include at least one of a motion in which the plurality of objects approach each other, a motion in which the plurality of objects move away from each other, and a motion in which the plurality of objects maintain a certain distance from each other (Kirk, fig. 1, para’s 0031 and 0056 In the example shown in FIG. 5, processor 14 determines whether the detected object and aircraft 10 are moving towards each other “motion type” based on a relative change in position or size of the object “change of distance” between the first frame and the second frame. In some examples, processor 14 determines whether the detected object and aircraft 10 are moving towards each other based on the change in size in the detected obstacle in the second frame relative to the first frame. If the size of the detected obstacle is smaller in the second frame relative to the first frame, then processor 14 may determine that the detected object and aircraft 10 are moving away from each other, i.e., not towards each other; it is obvious that if both objects maintain a certain distance from each other, the motion would be a type of accompany). 

Regarding claim 5, Sato-Yanagisawa discloses the search apparatus according to claim 1, wherein the video index information further indicates a temporal change of the motion of the object, and wherein the processor is further configured to execute the one or more instructions to acquire the search key that further indicates the temporal change of the motion of the object as the search target (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person or a vehicle, shape of the object, etc.; pages 11-15, the received search condition “a person moving to the right” indicates temporal change of the motion of the object).
The motivation to combine the references and obviousness arguments are the same as claim 1.

Regarding claim 6, Kirk-Sato discloses the search apparatus according to claim 1, wherein the video index information further includes a feature of an appearance of the object, and wherein the processor is further configured to execute the one or more instructions to acquire the search key that further indicates the feature of the appearance of the object as the search target (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object).
The motivation to combine the references and obviousness arguments are the same as claim 1.

	Regarding claim 7, Kirk-Sato discloses the search apparatus according to claim 1, wherein the correspondence information further includes information for identifying a video file from which each object having each motion is extracted, and a position in the video file (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, time in the video or frame numbers of the video file where the object first and last appeared).
	The motivation to combine the references and obviousness arguments are the same as claim 1.

	Regarding claims 14 and 15, these claims comprise limitations substantially the same as claim 1; therefore, they are rejected for the same rationale. Sato further discloses storage medium media  HDD (Hard Disk Drive) or RAM (Random Access  Memory) (see page 5).

	Regarding claim 22, Kirk-Sato discloses the search apparatus according to claim 1, wherein the at least one processor is configured to execute the one or more instructions to:
	determine whether the distance increases, decreases or keep within predetermined distance over time; and determine the type of motion of the plurality of objects based on the determination (Kirk, fig. 1, para’s 0031 and 0056 In the example shown in FIG. 5, processor 14 determines whether the detected object and aircraft 10 are moving towards each other “motion type” based on a relative change in position or size of the object “change of distance” between the first frame and the second frame. In some examples, processor 14 determines whether the detected object and aircraft 10 are moving towards each other based on the change in size in the detected obstacle in the second frame relative to the first frame. If the size of the detected obstacle is smaller in the second frame relative to the first frame, then processor 14 may determine that the detected object and aircraft 10 are moving away from each other, i.e., not towards each other).

	Regarding claim 23, Kirk-Sato discloses the search apparatus according to claim 22, wherein the at least one processor is configured to execute the one or more instructions to:
	determine, based on the determination, that the type of motion of the plurality of objects indicates whether gathering, separating or accompany (Kirk, fig. 1, para’s 0031 and 0056 In the example shown in FIG. 5, processor 14 determines whether the detected object and aircraft 10 are moving towards each other “motion type” based on a relative change in position or size of the object “change of distance” between the first frame and the second frame. In some examples, processor 14 determines whether the detected object and aircraft 10 are moving towards each other based on the change in size in the detected obstacle in the second frame relative to the first frame. If the size of the detected obstacle is smaller in the second frame relative to the first frame, then processor 14 may determine that the detected object and aircraft 10 are moving away from each other, i.e., not towards each other).

	Regarding claim 24, Kirk-Sato discloses the search apparatus according to claim 1, wherein the correspondence information includes types of the plurality of objects, and the motion of the plurality of objects are indicated by a change of the determined distance between two objects among the plurality of objects (Sato, pages 6-7, store in a table “index” extracted object(s) information including motion information such as which positions the object moved past, trajectory information such as whether or not those passing through a specific time, first and last appearance time or frame numbers of the object, type of object such as a person ora vehicle, shape of the object, etc.).
	The motivation to combine the references and obviousness arguments are the same as claim 1.

7.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kirk-Sato, as applied to claim 1 above, in view of Kanda et al. (English Translation of Japanese Publication 2002/0161798, hereinafter Kanda).
Regarding claim 4, Kirk-Sato discloses the search apparatus according to claim 1, but does not explicitly disclose wherein the motion of the object includes at least one of standing still and wandering.
Kanda discloses wherein the motion of the object includes at least one of standing still and wandering (Kanda, para. 0108, the feature amount of "movement" is defined such that, for example, data with absolutely no movement are "0"). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanda’s features into Kirk-Sato’s invention for enhancing user’s search experience by detecting standing-still objects in a video.

8.	Claims 20 and 21 are rejected under AIA  35 U.S.C. 102(a)(1)(2) as being anticipated by Kirk-Sato, as applied to claim 1 above, in view of Calabrese et al. (US Publication 2018/0143693, hereinafter Calabrese).
	Regarding claim 20, Kirk-Sato discloses the search apparatus according to claim 1, wherein the at least one processor is configured to execute the one or more instructions to: determine the type of motion of the plurality of objects based on determining distance between the objects as described in claim 1 above.
	Kirk-Sato does not explicitly disclose but Calabrese discloses determining distance between the objects is based on determining whether the change of the distance is smaller than a predetermined threshold or not (Calabrese, para. 0091, determining distance between two objects, one or both of the position and the orientation of the virtual object are only changed upon the movement of the two input objects exceeding a threshold distance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Calabrese’s features into Kirk-Sato’s invention for enhancing user’s search experience by providing a video index of motion types in relation to types of objects.

	Regarding claim 21, Kirk-Sato-Calabrese discloses the search apparatus according to claim 20, wherein the at least one processor is configured to execute the one or more instructions to:
	determine, based on the determination, that the type of motion of the plurality of objects indicates accompany (Kirk, 0031 and 0056, determine distance between two objects and determine motion type of the two objects based on determined distance; Calabrese, para. 0091, determining distance between two objects, one or both of the position and the orientation of the virtual object are only changed upon the movement of the two input objects exceeding a threshold distance. It is obvious that if both object positions have changed and the distance between the objects remain the same the the motion would be a type of accompany). 
	The motivation to combine the references and obviousness arguments are the same as claims 1 and 20.

Consideration of Reference/Prior Art
9.    For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645. The examiner can normally be reached 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOI H TRAN/Primary Examiner, Art Unit 2484